Citation Nr: 1530272	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-35 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to higher initial ratings for ischemic heart disease, rated as 10 percent disabling prior to June 5, 2012, and rated as 30 percent disabling effective June 5, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2010 and June 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that service connection for ischemic heart disease was granted by way of a December 2010 rating decision.  A 10 percent rating was assigned.  The RO issued a March 2013 rating decision in which it increased the rating to 30 percent effective June 5, 2012.

In the Veteran's December 2013 substantive appeal (VA Form 9), he requested to testify before the Board at a hearing.  In a July 2014 correspondence, he withdrew his request.  

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On March 25, 2014, prior to the promulgation of a decision, the Board received notification from the appellant, that a withdrawal of the issue of entitlement to higher initial ratings for ischemic heart disease was requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to higher initial ratings for ischemic heart disease by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in a March 2014 correspondence, stated that he was withdrawing his appeal on the issue of entitlement to higher initial ratings for ischemic heart disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

The issue of entitlement to higher initial ratings for ischemic heart disease is dismissed.


REMAND

The Veteran underwent a VA psychiatric examination in May 2012.  The examiner found that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  Instead, he diagnosed the Veteran with anxiety, not otherwise specified.  The examiner found that the anxiety disorder existed prior to service.  This finding was apparently made because the Veteran reported being nervous in groups of people dating back to high school.  The examiner opined that the Veteran's time in the military may have intensified/exacerbated his pre-existing anxiety, but only in the first two years after returning home from service (at which time he drank a lot of alcohol).  The examiner stated that "there is no current exacerbation of pre-existing anxiety by [the Veteran's] Vietnam experiences.  In the last 5 or 6 years his pre-existing anxiety has been exacerbated by diarrhea of uncertain etiology." 

The Board notes that VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

In this case, the Veteran's July 1967 enlistment examination failed to note any preexisting psychiatric disability.  Moreover, in a January 1968 Report of Medical History, the Veteran denied any nervous trouble of any sort, or depression or excessive worry.  The Veteran is therefore presumed to be in sound condition.  Moreover, the Board finds that this presumption has not been rebutted by clear and unmistakable evidence.  To the contrary, lay evidence (a September 2011 correspondence from the Veteran's spouse) indicates that the Veteran's current psychiatric symptoms began 8 years earlier (approximately 2003, and not prior to service).

The Board finds that the Veteran is entitled to a new VA examination.  
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature and etiology of the Veteran's psychiatric disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability began during or is causally related to service.

The examiner is advised that the Veteran is presumed to have been in sound condition upon entering service.  

The examiner is also advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

 2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


